DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/29/2022 regarding Uno nor Salsbury discloses an adaptive control law that minimized the effects of surroundings and activity in the target zones  have been fully considered but they are not persuasive. Applicant conceded that Salsbury teaches adaptive control law but argues the adaptive control law of Salsbury does not teach minimizing the effects of surroundings and activity in the target zones.  Examiner respectfully disagrees. There is no definition in the claim stating how using the estimated adaptive control law will minimize the effects of surrounding and activity in the target zones. The claim only states to apply adaptive control law to set supply air temperature or volume flow rate of the working fluid in one more heat exchangers, which is explicitly taught by Salsbury et al. in [0037]-[0038] and [0022] but no details about how the estimated adaptive control is minimizing the effects of surroundings and activity in the target zones. Examiner relied on previously cited [0062] of Uno et al. which states the heat load of the adjacent zones are considered by the control device 41 (taught in [0095], previously cited) to determine the target zone setpoint for effectively heating or cooling the target zone thus mitigating the effects of neighboring or adjacent zones. Further details can be found in [0065]. Furthermore examiner relied on [0043] of Salsbury et al. which teaches using estimated adaptive control law to determine the supply air temperature requires fewer turning on and off the compressors thus reducing compressor wear and tear (effects of surroundings and activity in the target zone). As such there is no limitation in the claim restricting the use of adaptive control law to determine supply air temperature to reduce activity in the target zone and effects of surrounding by reducing turning on/off cycle of the compressor and considering neighboring/adjacent zones heat load conditions /temperature to determine target zone setpoint mitigating effects of neighboring/adjacent  zone. Thus someone of ordinary skill in the art before the effective filing date of the claimed invention can apply the teachings of control device 41 determining setpoint of the target zone by determining head load of other adjacent/neighboring zones as taught by Uno et al. to modify the control device 41 to a dynamic adaptive controller applying estimated adaptive control law to determine supply air temperature1 as taught by Salsbury et al. to effectively condition the target zone increasing operational efficiency of the HVAC system by mitigating the effects of the neighboring/adjacent zones.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being
unpatentable over UNO et al. (US 20160109147 A 1) in view of Salsbury et al. (US20030153986 A1).
Regarding claim 1 UNO et al. teaches, A heating, ventilation, and air
conditioning (HVAC) control system comprising:
one or more zone temperature sensors positioned in building zones that
measure zone temperature (temperature sensor for measuring a room(zone) temperature out of plurality of rooms(zones) in a building, [0090] and [0062]);
one or more or zero wall temperature sensors that measure wall
temperature of one or more walls bordering the building zones (sensor used for
measuring indoor wall temperature, [0060] and [0042]);
one or more neighboring zone temperature sensors that measure
neighboring zone temperatures of one or more neighboring (adjacent) zones
(sensor for measuring adjacent zone temperature, [0060] and [0042]);
a communication network between neighboring zones (network 13 for
communication between the air conditioning controllers and measured data of the
equipment for each zone, [0046] and [0036]);
an outside temperature sensor that measures outside temperature (sensor
for measuring outside temperature, [0060] and [0042]);
one or more closed-loop controllers that receive a target zone temperature
for each target zone (control device 41 for each room determines permissible range for
setting setpoint based on room temperature reading and heat load of adjacent/neighboring zones, [0095] and [0062] and [0065]2).
UNO et al. does not teach the detail of one or more air handling units to provide
supply air to target zones at supply air temperatures and closed loop controllers
applying adaptive law to set supply air temperature. However UNO et al. explicitly
teaches there are several parts of the air conditioning equipment in [0037] which can
also include supply air handling units and teaches control device 41 for each air
conditioning device dedicated to each room to set setpoint based on room temperature 
readings and other factors such heat load of adjacent/neighboring zones as taught in [0095], [0062]3 and [0065]. The control device 41 can be improved to be a dynamic controller applying adaptive law to determine room temperature or supply air temperature setpoint to operational efficiency of the HVAC system by mitigating the effects the adjacent/neighboring zones. 
Salsbury et al. teach the detail of, one or more air handling units that provide
supply air to target zones at a supply air temperature (air handling system for target
zone to supply air at supply air temperature, [0033] and [0037]); and
apply an estimated adaptive control law to set the supply air temperature or
a volume flow rate of working fluid in one or more heat exchangers (pulse
modulation adaptive controller (PMAC) applying switching algorithm to determine supply
air temperature and run compressors according to a determined sequence to condition
the air of the target zone per the setpoint, [0037]-[0038] and [0022]), the estimated
adaptive control law minimizing effects of surroundings and activity in the target
zones (using a filter in addition to PMAC controller the supply air temperature can be
controlled to have oscillations approximately the same to as the oscillations to the
controlled space, thus requiring fewer turning on and off of the compressors, thus
reducing compressor wear and tear- effects of surroundings and activity in the target zone, [0043]4).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to apply the teachings of HVAC
system having plurality of zones having sensors for measuring several parameters
which are used by the controller (control device 41) to determine desired room/zone
temperature as taught by UNO et al. wherein the control device 41 can be a pulse
modulation adaptive controller applying adaptive law to determine supply air temperature as taught by Salsbury et al. to effectively condition the target zone increasing operational efficiency of the HVAC system by mitigating the effects of the neighboring/adjacent zones.  
	Uno et al. teach:
[0090] ... In addition, the air-conditioning apparatus data obtaining unit 64 may measure,
when needed, data from various sensors installed independently of the air-conditioning
apparatus 21, such as a temperature sensor for measuring the room temperature.

[0062] Equations (1) to (3) are equations that assume the case where only one
adjacent zone5 is present. In the case where the target zone is adjacent to a plurality of
zones, the equations may be modified so that T.sub.oz and R.sub.oz are provided for
each corresponding zone. Although Equations (1) to (3) are equations for one zone,
individual numerical formula models may be used for respective zones. In addition,
equations for all zones may be derived, and a numerical formula model for the entire
air-conditioning control target area may be derived by combining the derived equations.
In addition, the building component physical property value 52 may include values that
are calculated from, for example, building data such as structural data of the building,
that is, a material of the wall, a thickness of the wall, an area of the wall, and measures
of the room. Further, the building component physical property value 52 may be
determined by applying various kinds of measured data to a modification of the
equations of heat conduction expressed by Equations (1) to (3) described above.
[0060] In Equations (1) to (3), Q.sub.s denotes an amount of solar radiation
[kW], Q.sub.occ denotes an amount of heat generated by people [kW], Q.sub.EQP
denotes an amount of heat generated by equipment [kW], and Q.sub.HVAC denotes
an amount of heat supplied by the air-conditioning apparatus [kW]. In addition, T.sub.o
denotes an outside air temperature [K], T.sub.1 denotes an outdoor-side external-wall
surface temperature [K], T.sub.2 denotes an indoor-side external-wall surface
temperature [K], T.sub.z denotes a room temperature [K], and T.sub.oz denotes a
temperature of an adjacent zone [K]. R.sub.1 denotes an outdoor-side external-wall
surface heat resistance [K/kW], R.sub.2 denotes an external-wall heat resistance
[K/kW], R.sub.z denotes an indoor-side external-wall surface heat resistance [K/kW],
R.sub.oz denotes a heat resistance between the target zone and the adjacent zone
[K/kW], and R.sub.3 denotes a heat resistance of non-external-wall components [K/kW].
C.sub.1 denotes an outdoor-side external-wall heat capacity [kJ/K], C.sub.2 denotes an
indoor-side external-wall heat capacity [kJ/K], and C.sub.z denotes a room heat
capacity [kJ/K].

[0042] The air-conditioning system 1 may include a sensor 19. The sensor 19 is
a sensing device, such as a temperature sensor, a humidity sensor, or a CO.sub.2
concentration sensor. FIG. 1 illustrates an example in which only one sensor 19 is
installed; however, the number of installed sensors 19 is not limited particularly to this
example. A plurality of sensors 19 may be installed. As the sensor 19, a plurality of
devices that perform different kinds of sensing may be installed. As the sensor 19, a
single device that performs different kinds of sensing may be installed. The place where
the sensor 19 is installed is, for example, in a room that is an air-conditioned space of
the air-conditioning equipment 12. In the case of sensing the outside air temperature
and the amount of solar radiation, the sensor 19 may be installed outdoors.

[0046] The air-conditioning control computer 15 performs various kinds of
communication with the air-conditioning equipment 12 via the general-purpose
network 16 to perform various computations. The air-conditioning control computer 15
may perform various kinds of communication with the device connection controller 14 or
the sensor 19 via the general-purpose network 16, the air-conditioning controller 11,
and the air-conditioning network 13 to obtain various kinds of data.

[0036] The air-conditioning controller 11 controls the air-conditioning equipment 12 and
monitors the air-conditioning equipment 12 by performing various kinds of
communication with the air-conditioning equipment 12. FIG. 1 illustrates an example in
which only one air-conditioning controller 11 is provided; however, the number of
installed air-conditioning controllers 11 is not limited particularly to this value. For
example, a plurality of air-conditioning controllers 11 may be provided6. In addition, a
plurality of air-conditioning controllers 11 may be provided at separate locations. The
air-conditioning controller 11 is installed typically at an administration office in a building,
for example; however, the place where the air-conditioning controller 11 is installed is
not limited particularly to such a place.

[0095] The air-conditioning system control device 417 determines a room-temperature
change permissible range, based on the measured room temperature, the upper-limit
room-temperature set value, and the lower-limit room-temperature set value.

	Salsbury et al. teaching:

[0033] FIG. 3 illustrates an air-handling system 44 (e.g., an HVAC system) for
controlling the environment of a controlled space or target zone 46. According to an
exemplary embodiment, controlled space 46 comprises several rooms each of which
receive air supplied by air handling system 44. Controlled space 46 may be any number
of one or more rooms having any of a variety of configurations and may span one or
more floors of a building (or be an entire building).


[0037] Controller 34 for air-handling system 44 is configured to determine when and
how many compressors 56 to run to meet the present thermal loading demands.
According to an exemplary embodiment, each compressor 56 has two operational
states: on and off. Depending upon the amount of cooling required to bring the
temperature of supply air 70 to the desired set-point (SP) temperature, controller 34
may activate one or more compressors 56. If controller 34 detects that the temperature
of supply air 70 needs to be adjusted, it switches one or more of the heating or cooling
devices on or off. (Each cooling device when turned on always runs at full capacity,
regardless of the degree to which the room temperature varies from the desired level).

[0038] According to an exemplary embodiment, controller 34 of air-handling system 44
controls one or more compressors 56 to run at full capacity (i.e., the compressors are
left on), while another compressor is cycled on and off to meet the fractional cooling requirements. In another embodiment, the compressor that is cycled on and off is
switched based on the PMAC algorithm described in U.S. patent application Ser. No.
10/040,069 and previously incorporated by reference herein. Alternatively, compressor
56 may be switched in accordance with a conventional pulse width modulation (PWM)
algorithm. (The PMAC8 technique differs from prior PWM control methods in that both
the on-time of the device and the cycle period are dynamically varied to meet the load
demand of the system.)

[0022] The control signal u(s) is applied to the switching law algorithm interposed
between feedback controller 26 and the driver for the controlled device 30. According to
a preferred embodiment, the switching law algorithm is provided in a pulse modulation
adaptive controller ("PMAC"), such as described in U.S. patent application Ser. No.
10/040,069 titled "Pulse Modulation Adaptive Control Method For Activating An
Electrical Device" filed Nov. 7, 2001 (Atty. 0kt. No. 81445-255), which is hereby
incorporated herein by reference. According to an alternative embodiment, the switching
law algorithm is provided in a conventional pulse width modulation ("PWM") controller.
[0043] As shown in FIGS. 4-6, by applying such a filter to the controlled variable, the
amplitude of the oscillations are reduced. FIGS. 4 shows the measurement of a supply
air temperature 70 provided by a typical prior art HVAC to a downstream controlled
space, while FIG. 6 shows the actual measured temperature in the controlled space. As
typical for such prior art HVAC systems, the amplitude of the oscillations of the supply
air temperature is significantly greater than the amplitude of oscillations of the
temperature in the controlled space. By using a filter such as described above, the
supply air temperature can be controlled to have oscillations of approximately the same
magnitude as the oscillations in the controlled space. As persons skilled in the art will
appreciate, this can significantly improve the efficiency of operation of the system.


Regarding claim 4 combination of UNO et al. and Salsbury et al. teach the HVAC
control system of claim 1. In addition UNO et al. teaches, wherein the one or more
closed-loop controllers sets a control input of the HV AC system (control device 41
determines setpoint for the air conditioning apparatus based on received inputs sensed
by the sensors, [0050]).

Regarding claim 5 combination of UNO et al. and Salsbury et al. teach the HVAC
control system of claim 1. In addition Salsbury et al. teaches, wherein the estimated
adaptive control law (pulse modulation adaptive controller (PMAC) receiving data regarding supply air temperature provided and input supply air temperature, [0022])
receives as inputs target zone temperature, wall temperature(s) in the target
zones, temperature(s) of neighboring zones, target temperature, outside
temperature (in view of UNO et al. [0060] all the parameters are received by the PMAC
controller of Salsbury et al.), supply air temperature (measuring supply air
temperature, [0036]) each connected to a corresponding automatically adjusted
(adaptive) gain such that a zone temperature approaches the target zone
temperature (control signal u is the adaptive gain which is modified based on received
filtered controlled variable signal to bring the controlled variable to the setpoint, [0021]).

Regarding claim 6 combination of UNO et al. and Salsbury et al. teach the HVAC
control system of claim 1. In addition UNO et al. teaches, a zone temperature
approaches the target zone temperature with a predetermined response time
(determining optimum control command for each time section9, [0069]).

Regarding claim 9 combination of UNO et al. and Salsbury et al. teach the HVAC
control system of claim 1. In addition UNO et al. teaches, wherein the one or more
closed-loop controllers allow communication between zones with some delay (air
conditioning controllers connected to the air conditioning equipment via network 13 thus
exchanging information regarding parameters for each zone, [0035] and [0036]).

Regarding claim 10 combination of UNO et al. and Salsbury et al. teach the
HVAC control system of claim 1. In addition Salsbury et al. teaches, one or more
closed-loop controllers do not require any knowledge of model parameters that
are allowed to change with time (the PMAC controller determines control command
based on sensed reading, not based on any inputs or readings from a building model,
[0022]).

Regarding claim 11 combination of UNO et al. and Salsbury et al. teach the
HVAC control system of claim 1. In addition Salsbury et al. teaches, wherein the one
or more closed-loop controllers calculates an optimal supply air temperature
(controller determining supply air temperature based of which compressors are turned
on and off to meet the determined supply air temperature setpoint, [0035] and [0037]).

Regarding claim 13 combination of UNO et al. and Salsbury et al. teach the
HVAC control system of claim 1. In addition Salsbury et al. teaches, wherein the
control system extends the life of HVAC equipment by compensating for a wide
range of tear and wear and other equipment defects (Getting appropriate reading of
the controlled space will help the system to determine more realistic setpoint for
controlled space which will reduce frequent turning on/off of the compressors, thus
reducing wear and tear of the compressors, [0043]).

Regarding claim 14 combination of UNO et al. and Salsbury et al. teach the
HVAC control system of claim 1. In addition UNO et al. teaches, a distributed adaptive
HVAC control system for controlling temperature in a multizone building, wherein
each zone of the multizone building includes the HVAC control system of claim 1(distributed control for multi-zone air-conditioning system performed by server, wherein
the server can implement adaptive control law as taught by Salsbury et al. to yield
predictable result, [0049] and [0062]).

Regarding claim 15 UNO et al. teaches, a method for controlling temperature
comprising:
measuring a target zone temperature for a target zone (measuring room temperature out of plurality of rooms(zones) in a building, [0090] and [0062]);
measuring wall temperatures of one or more or zero walls bordering the
target zone (sensor used for measuring indoor wall temperature, [0060] and [0042]);
measuring and communicating neighboring zone temperatures of one or more neighboring zones to the target zone (measuring adjacent zone temperature of
the target zone and including it on the equation for calculating total heat generated for
the target zone (room) [0062] and [0060]);
measuring outside temperature (sensor for measuring outside temperature,
[0060] and [0042]);
setting a target temperature for the target zone (air conditioning apparatus
control command determining a room-temperature change permissible range to
condition the air, [0013] and [0065]).
UNO et al. does not teach the detail of one or more air handling units to provide
supply air to target zones at supply air temperatures and closed loop controllers
applying adaptive law to set supply air temperature. However UNO et al. explicitly
teaches there are several parts of the air conditioning equipment in [0037] which can also include supply air handling units and teaches control device 41 for each air conditioning device dedicated to each room to set setpoint based on room temperature
readings and other factors as taught in [0095] and [0062]. The control device 41 can be
improved to be a dynamic controller applying adaptive law to determine room
temperature or supply air temperature setpoint to operational efficiency of the HVAC
system.
Salsbury et al. teaches, providing supply air to the target zone at a supply air temperature (air handling system for target zone to supply air at supply air temperature, [0033] and [0037]), the supply air temperature being matched by an air handling unit to an optimal supply air temperature ( ... Depending upon the amount of cooling required to bring the temperature of supply air 70 to the desired set-point (SP) temperature, controller 34 may activate one or more compressors 56 ... , [0037]),
the supply air temperature being determined from an estimated adaptive
control law (pulse modulation adaptive controller (PMAC) applying switching algorithm
to determine supply air temperature and run compressors according to a determined
sequence to condition the air of the target zone per the setpoint, [0037]-[0038] and
[0022]), the estimated adaptive control law minimizing effects of surroundings
and activity in the target zone (using a filter in addition to PMAC controller the supply
air temperature can be controlled to have oscillations approximately the same to as the
oscillations to the controlled space, thus requiring fewer turning on and off of the
compressors, thus reducing compressor wear and tear, [0043]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to apply the teachings of HVAC system having plurality of zones having sensors for measuring several parameters
which are used by the controller (control device 41) to determine desired room/zone
temperature as taught by UNO et al. wherein the control device 41 can be a pulse
modulation adaptive controller applying adaptive law to determine supply air
temperature as taught by Salsbury et al. to effectively condition the target zone increasing operational efficiency of the HVAC system by mitigating the effects of the neighboring/adjacent zones.  
Regarding claim 17 combination of UNO et al. and Salsbury et al. teach the
method of claim 15. In addition UNO et al. teaches, wherein the supply air temperature is controlled by a HVAC control system comprising: one or more zone temperature sensors positioned in the zones that measure zone temperatures (measuring room temperature out of plurality of rooms(zones) in a building using a sensor, [0090] and [0062]);
one or more or zero wall temperature sensors that measure wall
temperature of one or more walls bordering the zones (sensor used for measuring
indoor wall temperature, [0060] and [0042]);
one or more neighboring zone temperature sensors that measure
neighboring zone temperature of one or more neighboring zones (sensor for
measuring adjacent zone temperature, [0060] and [0042]);
a communication network between neighboring zones (network 13 for
communication between the air conditioning controllers and measured data of the
equipment for each zone, [0046] and [0036]);
an outside temperature sensor that measures outside temperature (sensor
for measuring outside temperature, [0060] and [0042]);
one or more closed-loop controllers that receive a target temperature for
each target zone (control device 41 for each room determines permissible range for
setting setpoint based on room temperature reading and heat load of adjacent/neighboring zones, [0095], [0062] and [0065]).
In addition Salsbury et al. teaches, one or more supply air temperature
sensors that measure supply air temperature of one or more zones (sensor for
measuring supply air temperature in the controlled space, [0036]);
one or more air handling units that provide supply air to the target zone at
the supply air temperature(air handling system for target zone to supply air at supply
air temperature, [0033] and [0037]); and
apply the estimated adaptive control law to set the supply air temperature
or a volume flow rate of working fluids in one or more heat exchangers (pulse
modulation adaptive controller (PMAC) applying switching algorithm to determine supply
air temperature and run compressors according to a determined sequence to condition
the air of the target zone per the setpoint, [0037]-[0038] and [0022]), the estimated
adaptive control law minimizing effects of surroundings and activity in the target
zone (using a filter in addition to PMAC controller the supply air temperature can be
controlled to have oscillations approximately the same to as the oscillations to the
controlled space, thus requiring fewer turning on and off of the compressors, thus
reducing compressor wear and tear, [0043]).

Regarding claim 19 combination of UNO et al. and Salsbury et al. teach the
method of claim 17. In addition UNO et al. teaches, wherein the one or more closed loop controllers sets control inputs of the HV AC system (control device 41 determines setpoint for the air conditioning apparatus based on received inputs sensed
by the sensors, [0050]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over
UNO et al. (US 20160109147 A1) in view of Salsbury et al. (US 20030153986 A1) and
Mathur et al. (US 20120118554 A1).
Regarding claim 2 combination of UNO et al. and Salsbury et al. teach the HVAC
control system of claim 1.
Neither in combination nor individually UNO et al. and Salsbury et al. teach the
detail of sensors measuring temperature of working fluids in the heat exchangers and in
one or more thermal storages. However UNO et al. teaches measuring working fluid
temperature in the compressor in [0057]. Based on known technique of measuring
working fluid temperature on the compressors, based on system need someone of
ordinary skilled in the art can also measure the refrigerant (working fluid) temperature in
the heat exchangers and in the thermal storage or sources for reasonable expectation
of success.
Mathur et al. teaches, one or more working fluid temperature sensors that
measure temperatures of working fluids in heat exchangers (sensor for measuring
temperature of the fluid at outlet of the heat exchanger, [0024]);
one or more working fluid temperature sensors that measure temperatures
of working fluids in thermal storages or sources (sensors for measuring the
temperature of the fluid in the storage tank, [0008]); and
one or more thermal storages or sources (thermal energy storage tank
comprising thermal energy storage fluid, [0008]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to apply teachings of HVAC
control system as taught by combination of UNO et al. and Salsbury et al. wherein the
control system uses a known technique of using sensors for measuring working fluid
temperature in the heat exchanger and in the thermal storage as taught by Mathur et al.
to yield predictable results since all the references are directed to conditioning a space
to maintain desired temperature.
Mathur et al. teach:
[0024] Flow path 132 within heat exchanger 130 provides fluidic communication
between inlet 128 and outlet 134 of heat exchanger 130. Flow path 136 provides fluidic
communication between outlet 134 of heat exchanger 130 and fluid 102 within tank 104.
Sensor 138 measures the temperature of the fluid returned to tank 104 along flow path
136. In an embodiment of the invention, sensor 138 measures the temperature of the
fluid at outlet 134 of heat exchanger 130.

[0008] A thermal energy storage tank in an embodiment of the invention comprises a
thermal energy storage fluid contained within the tank and a plurality of temperature
sensors for measuring the temperatures of the fluid at a plurality of locations along the
vertical height of the tank ...........


Regarding claim 3 combination of UNO et al., Salsbury et al. and Mathur et al
teach the HVAC control system of claim 2. In addition Salsbury et al. teaches, wherein
the estimated adaptive control law receives as inputs target zone temperature
pulse modulation adaptive controller (PMAC) receiving data regarding supply air
temperature provided and input supply air temperature, [0022], wall temperature(s) in
the target zones, temperature(s) of neighboring zones, target temperature,
outside temperature (in view of UNO et al. [0060] all the parameters are received by
the PMAC controller of Salsbury et al.), supply air temperature (supply air
temperature, provide to control loop, [0036]), temperature of working fluids in heat exchanger, and temperature of working fluids in thermal storage or source (in
view of Mathur et al. [0024] and [0008], working fluid temperature in the heat
exchangers and in the thermal storage are received by the PMAC controller of Salsbury et al.) each connected to a corresponding automatically adjusted (adaptive) gain
such that a zone temperature approaches the target zone temperature (control
signal u is the adaptive gain which is modified based on received filtered controlled variable signal to bring the controlled variable to the setpoint, [0021]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over UNO et al.
(US 20160109147 A1) in view of Salsbury et al. (US 20030153986 A1) and NG et al.
(US 20200166230 A1).
Regarding claim 7 combination of UNO et al. and Salsbury et al. teach the HVAC
control system of claim 1.
Neither in combination nor individually UNO et al. and Salsbury et al. teach the
details of estimated adaptive control law implements learning of building and HVAC
system parameters. However Salsbury et al. teaches using adaptive control law and
sensed supply air temperature determine the setpoint for the supply air in the control
space as taught in [0036] and [0037]. The known technique of determining a parameter
by adaptive control law can be applied to determine more than one parameter for the
HVAC system based on several sensed parameters and implement it for controlling the
HV AC system with reasonable expectation of success.
NG et al. teaches, wherein the estimated adaptive control law implements
learning of building and HVAC system parameters (self-learning thermal model and the associated algorithm10 for performing analysis to determine HVAC control
parameters to implement smart controls, [0092]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the method using
adaptive control law as taught by combination of UNO et al. and Salsbury et al. wherein
the adaptive control law determines more than one parameter and implementing them
to control the HVAC system as taught by NG et al. improve operational efficiency of the
HVAC system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over UNO et al.
(US 20160109147 A1) in view of Salsbury et al. (US 20030153986 A1) and Preska et
al. (US 6240324 B1 ).
Regarding claim 8 combination of UNO et al. and Salsbury et al. teach the HVAC
control system of claim 1.
Neither in combination nor individually UNO et al. and Salsbury et al. teach
cascaded structure for the closed loop controllers and adaptive control law.
Preska et al. teaches, wherein the one or more closed-loop controllers
and the adaptive control law (adaptive cascade control system) have a cascade
structure (adaptive cascade control cascaded with first control module and second
control module which is used to set parameters during system operation, Col. 1 lines
42-47 and Col. 2 lines 11-21 ).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to improve the method as taught by combination of UNO et al. and Salsbury et al. to have cascaded structure between
the closed loop controllers and adaptive control law as taught by Preska et al. to enable
the controllers to work at peak efficiency as mentioned by Preska et al. in Col.2 lines 65-
67,
"The Adaptive Algorithm computes the correct values for these limit
parameters, and thereby keeps the controller working at peak efficiency."

Preska et al. teach:

(Col. 1 lines 42-47) The present invention is an apparatus and a process for
adaptive cascade control. An adaptive process module intelligently sets parameters
during system operation to attain the best possible control performance, while providing
an easier-to-use system for the user.

(Col. 2 lines 11-21) Referring now to FIG. 2, there shown is a block diagram of an
adaptive cascade control system. The system includes first control module 1 O', scaling
module 20', adaptive process module 40 and second control module 30'. First control
module 1 O' receives a user entered setpoint and an actual sensor reading as inputs at
terminals 11' and 12'. The first control module, which may be a PIO controller produces
a first output signal based upon the programming of the controller. The first output
signal is sent to the scaling module 20' at terminal 13'.


Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over UNO et al.
(US 20160109147 A1) in view of Salsbury et al. (US 20030153986 A1) and Mathur et
al. (US 20120118554 A1) and Ueda et al. (US 20030213256 A1).

Regarding claim 16 combination of UNO et al. and Salsbury et al. teach the
method of claim 15.
Neither in combination nor individually UNO et al. and Salsbury et al. teach the
detail of sensors measuring temperature of working fluids in the heat exchangers and in
one or more thermal storages and determining volume flow rate of the working fluid.
However UNO et al. teaches measuring working fluid temperature in the compressor in [0057]. Based on known technique of measuring working fluid temperature on the
compressors, based on system need someone of ordinary skilled in the art can also
measure the refrigerant (working fluid) temperature in the heat exchangers and in the
thermal storage or sources for reasonable expectation of success. In addition Salsbury
et al. teaches pulse modulation adaptive (PMAC) controller for determining supply air
temperature applying adaptive law. The same known technique can also be used to
determine working fluid volume flow rate using the PMAC controller to yield predictable
results.
Mathur et al. teaches, providing working fluids to one or more heat exchangers (flow path 136 provides fluidic communication between outlet of heat
exchanger and fluid within the tank, [0024]);
measuring temperatures of the working fluids in one or more heat
exchangers (sensor for measuring fluid at the outlet of the heat exchanger, [0024]);
and
measuring temperatures of the working fluids in one or more thermal
storages or sources (sensor for measuring fluid temperature in the thermal energy
storage tank, [0008]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to apply teachings of HVAC
control method as taught by combination of UNO et al. and Salsbury et al. wherein the
control method uses a known technique of using sensors for measuring working fluid
temperature in the heat exchanger and in the thermal storage as taught by Mathur et al. to yield predictable results since all the references are directed to conditioning a space
to maintain desired temperature.
Neither in combination nor individually UNO et al., Salsbury et al. and Mathur et
al. teach determining volume flow rate of the working fluids from the estimated adaptive
control law. However Salsbury et al. teaches to determine supply air temperature using
adaptive control law. This known technique can be used to also determine working fluid
temperature since working fluid is also part of the HVAC system with reasonable
expectation of success.
Ueda et al. teaches, wherein a volume flow rate of the working fluids is
determined from the estimated adaptive control law (volume circulation rate of the
refrigerant is calculated by the volume circulation rate instruction unit11, [0089]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to improve the method as taught
by combination of UNO et al., Salsbury et al. and Mathur et al. to determine volume flow
rate of the working fluids as taught by Ueda et al. using the known technique of using
adaptive control law to determine certain parameters to yield predictable results with
reasonable expectation of success since working fluid is also part of the HVAC system.
	Ueda et al. teach:
[0089] As described above, according to the first embodiment of the invention, the
refrigeration cycle apparatus 101 using the linear compressor 1 a is provided with the
volume circulation rate instruction unit 7 for calculating the volume circulation rate Vea
of the refrigerant in accordance with the refrigeration capacity required of the
refrigeration cycle apparatus on the basis of the ambient temperature of the indoor heat
exchanger (evaporator) 53a, the target temperature set on the evaporator 53a by the
user, and the ambient temperature of the outdoor heat exchanger (condenser) 55a; .....

Claims 12 and 18 rejected under 35 U.S.C. 103 as being unpatentable over UNO
et al. (US 20160109147 A1) in view of Salsbury et al. (US 20030153986 A1) and Ueda
et al. (US 20030213256 A1 ).

Regarding claim 12 combination of UNO et al. and Salsbury et al. teach the
HVAC control system of claim 1.
Neither in combination nor individually UNO et al. and Salsbury et al. teach one
or more closed loop controllers calculates an appropriate volume flow rate of working
fluid. It will be beneficial to calculate volume of the working fluid to properly condition the
target space to the desired setpoint by efficiently removing heat from the controlled
space by the working fluid flowing at determined volume flow rate.
Ueda et al. teaches, wherein the one or more closed-loop controllers
calculates an appropriate volume flow rate of working fluid in the heat
exchangers (volume circulation rate instruction unit (part of the HVAC system)
calculating volume circulation rate of the refrigerant in accordance with the refrigeration
capacity required of the refrigeration cycle apparatus, [0089]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to improve the HVAC method as
taught by combination of UNO et al. and Salsbury et al. to control the predetermined
volume flow rate of the working fluids in heat exchangers as taught by Ueda et al. to
properly condition the target space with a calculated volume circulation rate more
suitable to operating state as mentioned by Ueda et al. in [0090],
"Furthermore, in this first embodiment, since the volume circulation
rate Vea required of the refrigeration cycle apparatus is calculated
on the basis of the outdoor temperature (ambient temperature of
the second heat exchanger 55a) as well as the indoor temperature
(ambient temperature of the first heat exchanger 53a), the
calculated volume circulation rate can be a value more suitable to
the operating state."

Regarding claim 18 combination of UNO et al. and Salsbury et al. teach the method of claim 17.
Neither in combination nor individually UNO et al., Salsbury et al. and Mathur et al. teach determining volume flow rate of the working fluids from the estimated adaptive control law. However Salsbury et al. teaches to determine supply air temperature using adaptive control law. This known technique can be used to also determine working fluid temperature since working fluid is also part of the HVAC system with reasonable expectation of success.
Ueda et al. teaches, a predetermined volume flow rate of the working fluids in the heat exchangers are controlled by the HV AC control system (volume circulation rate instruction unit (part of the HVAC system) calculating volume circulation rate of the refrigerant in accordance with the refrigeration capacity required of the refrigeration cycle apparatus, [0089]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to improve the HVAC method as taught by combination of UNO et al. and Salsbury et al. to control the predetermined volume flow rate of the working fluids in heat exchangers as taught by Ueda et al. to properly condition the target space with a calculated volume circulation rate more suitable to operating state as mentioned by Ueda et al. in [0090],
"Furthermore, in this first embodiment, since the volume circulation
rate Vea required of the refrigeration cycle apparatus is calculated
on the basis of the outdoor temperature (ambient temperature of
the second heat exchanger 55a) as well as the indoor temperature
(ambient temperature of the first heat exchanger 53a), the
calculated volume circulation rate can be a value more suitable to
the operating state."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Norrell et al. (US 20120253524 A1) teaches a HVAC system determining damper position for plurality of zones applying estimated adaptive control law. 
Perez et al. (US 20140257528 A1) teaches a HVAC system determining setpoint for a target zone by applying estimated adaptive control law. 
Benefield (US 20190346170 A1) teaches a system uses distributed adaptive
controls to condition a space based on zone temperature.
Raghunathan et al. (US 20150370271 A1) teaches centralized air conditioning
system to condition spaces in plurality of zones.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An air conditioner can condition the target space either by setting a thermal setpoint for the room or setting supply air temperature setpoint of the room or determining volume of working fluid required to cool the air to reach the target setpoint in the target zone. Salsbury et al. is explicitly teaches to condition the target space by determining supply air temperature determined by estimated adaptive control law. 
        2 [0065] teaching heat load of adjacent/neighboring zones added to the previous mapping as additional information to further clarify examiner’s position in view of applicant’s argument. 
        3 Previously cited. 
        4 There is no limitation on the claim which excludes turning on and off of the compressor will not be considered as effects of surrounding and activity in the target zone. 
        5 Neighboring zones.
        6 Plurality of air conditioning controllers are dedicated to plurality of rooms/zones.
        7 Control device 41 is the air conditioning controller considering the room temperature readings and heat load of adjacent/neighboring zones (clarification added). 
        8 PMAC is the estimated adaptive control law. 
        9 Response time. 
        10 Associated algorithm can be using known technique of adaptive control law in view of Salsbury et al. to
        determine desired parameters with reasonable expectation of success.
        11 In view of Salsbury et al. volume circulation rate instruction unit can apply adaptive control law to
        determine volume of the working fluid instead of or in addition to the known technique of determining
        supply air temperature for known HVAC system to yield predictable result. See MPEP.2143.1.(D)